DETAILED ACTION
Drawings
The drawings are objected to because Fig. 8 and 9 are missing the appropriate labels for x and y-axis. The numerals in Figs 8-16 along the x and y-axis are also not clear. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim recites de-embedding the noise floor by identifying random jitter using a series of steps but said limitations are genus claims nonetheless due to lack of any detail as to how the said de-embedding is achieved, the scope which goes beyond the original disclosure. As an example, the independent claims recite various generic functional limitations, such as reshaping, squashing and determining a relationship between the noise floor, etc, but the claims do not further recite any details as to how to perform said functional limitations to arrive at the desired de-embedding (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733 (2005), “The description of one method for creating a seamless DWT does not entitle the inventor….to claim any and all means for achieving that objective”. Id., at 1731, “the problem is that the specification provides only one method for creating a seamless DWT, which is to “maintain updated sums” of DWT coefficients. Yet Claim 21 is broader than Claim 1 because it lacks the  Because there is no limitations in Claim 21 as to how the seamless DWT is accomplished, Claim 21 refers to taking a seamless DWT generically.”)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as an example), we recognize that the limitations “receiving clock waveform from an oscilloscope, wherein the clock waveform includes noise floor waveform and toggling signal, reshaping the noise floor waveform based on sampling points per edges of the toggling signal, squashing deterministic jitter in the toggling signal in response to reshaping the noise floor waveform, wherein the deterministic jitter is delivered from the noise floor to the toggling signal, controlling bandwidth of random noise of the noise floor in response to squashing the deterministic jitter such that the bandwidth of the random noise is substantially same as bandwidth of the toggling signal, determining random jitter from the random noise, and de-embedding the noise floor by identifying random jitter” are abstract ideas as they involve a combination of mental processes and mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite the limitations “oscilloscope”, “interface” and “processor”, but said limitations are merely directed to insignificant data collection 
          In Step 2B, the claims additionally recite the limitations “oscilloscope”, “interface” and “processor”, but said limitations are merely directed to data collection activity and general purpose computer that are well-understood, routine and conventional. As such, the claims do not provide additional elements that would amount to significantly more than the abstract idea.
          Additionally, the intendent claims in particular broadly recite various generic functional limitations, such as “reshaping”, squashing”, “controlling”, “determining”, “identifying” “de-embedding” but does not recite any details as to how to perform said functional limitations, and thereby raising preemption issue that is the primary concern of the 101 subject matter eligibility (see Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, Id., at 1201, too broad, lacking details regarding manner in which invention accomplishes recited functions, Id., at 1204 “There is nothing in Claim 1 that is directed to “how” to implement out-of-region broadcasting on a cellular telephone. Rather, the claim is drawn to the idea itself.” also TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Id., at 1744 “but the specification limits these components to abstract functional descriptions devoid of technical explanation as to "how to implement invention," and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017) Id., at 1521, “representative claim recites method for routing information using result-based functional language, and requires functional results of “converting,” “routing,” “controlling,” “monitoring,” and “accumulating records,” but does not sufficiently describe how to achieve these results in non-abstract way.” McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence,”)
In Summary, the claims recite the abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9-10, 12, 14-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agoston et al., US-PGPUB 2011/0103451 (hereinafter Agoston)


           Regarding Claims 1, 9, 10, 14 and 15. Agoston discloses receiving clock waveform from an oscilloscope, wherein the clock waveform includes noise floor waveform and toggling signal (Fig. 1; Paragraph [0019]; [0025]), reshaping the noise floor waveform based on sampling points per edges of the toggling signal (Paragraphs [0031]-[0033]), squashing deterministic jitter in the toggling signal in response to reshaping the noise floor waveform, wherein the deterministic jitter is delivered from the noise floor to the toggling signal (Paragraph [0033], spectral component of the periodic jitter removed); controlling bandwidth of random noise of the noise floor in response to squashing the deterministic jitter such that the bandwidth of the random noise is substantially same as bandwidth of the toggling signal (Paragraph [0037], note: the limitation proceeding “such that…” is not given any patentable weight, as they are intended limitations), determining random jitter from the random noise (Paragraph [0033], random jitter with the removal of the periodic jitter), and de-embedding the noise floor by identifying random jitter (Paragraph [0040] de-embedding)

           Regarding Claim 2. Agoston discloses the random jitter corresponds to time uncertainty while random noise corresponds to a voltage uncertainty (Paragraph [0005])

           Regarding Claims 6, 12 and 19. Agoston discloses applying fast Fourier transform on the clock waveform to convert the random noise from time domain into an electric spectrum (Paragraph [0033], FFT);

Paragraph [0033], each spectral component has magnitude or power that are compared to the threshold), reducing magnitude of the deterministic jitter to squash the deterministic jitter in response to recording power and frequency of the deterministic jitter (Paragraph [0033], comparing spectral components against the random noise threshold level, and removing deterministic or periodic jitter when above the threshold level)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tabatabaei, US-PGPUB 2005/0286627, “system and method of obtaining random jitter estimates from measured signal data.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865